822 S.W.2d 152 (1991)
Willie SMITH, Appellant,
v.
Dale STEVENS, Appellee.
No. 01-91-00364-CV.
Court of Appeals of Texas, Houston (1st Dist.).
November 26, 1991.
Willie Smith, pro se.
Frank Blazek, Walker County Dist. Atty., for appellee.
Before TREVATHAN, O'CONNOR and COHEN, JJ.

OPINION
COHEN, Justice.
Appellant, Willie Smith, a state prison inmate, sued a prison guard, Dale Stephens, for $3.55 in actual damages, an injunction, and a declaratory judgment. Smith claims Stephens took his coffee bag and two packs of cigarettes. Six days after Smith sued, the trial court found the suit was frivolous and dismissed it with prejudice, pursuant to Tex.Civ.Prac. & Rem. Code Ann. § 13.001 (Vernon Supp.1991). We affirm.
De minimus non curiat lex. The law cares not for small things. Black's Law Dictionary 388 (5th ed. 1979). Any error is harmless because the amount of actual damages is insignificant. Thompson v. Mannix, 814 S.W.2d 811, 812 (Tex. App.Waco 1991, no writ); Birdo v. Ament, 814 S.W.2d 808, 810 (Tex.App. Waco 1991, writ requested).
This appeal is frivolous. We assess damages against Smith of $1420.00, which equals ten times the taxable costs. Tex. R.App.P. 84.
*153 The judgment is affirmed. Costs are assessed against Smith in amount of $1420.00.